     Case 3:19-cv-00256-MMD-WGC Document 64 Filed 02/24/21 Page 1 of 1


1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                 ***

9     MARCUS WASHINGTON,                                Case No. 3:19-cv-00256-MMD-WGC

10                                  Petitioner,                        ORDER
             v.
11
      WARDEN WILLIAM GITTERE, et al.,
12
                                Respondents.
13

14          Respondents have filed a motion for extension of time (second request) (ECF No.

15   63). The Court finds good cause exists to grant Respondents' Motion.

16          It therefore is ordered that Respondents' motion for extension of time (second

17   request) (ECF No. 63) is granted. Respondents will have up to and including March 24,

18   2021, to file a reply to Petitioner's opposition to the motion to dismiss.

19          DATED THIS 24th Day of February 2021.

20
21

22                                                MIRANDA M. DU
                                                  CHIEF UNITED STATES DISTRICT JUDGE
23

24

25

26

27
28
